FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KIRSHA BROWN-YOUNGER,                            No. 11-17299

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00392-PMP-
                                                 PAL
  v.

PRECISION OPINION,                               MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Kirsha Brown-Younger appeals pro se from the district court’s summary

judgment in her employment action alleging disability discrimination in violation

of the Americans with Disabilities Act (“ADA”) and failure to pay overtime wages




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of the Fair Labor Standards Act (“FLSA”). We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Dietrich v. John Ascuaga’s Nugget, 548

F.3d 892, 896 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment on Brown-Younger’s

disability discrimination claim because Brown-Younger failed to raise a genuine

dispute of material fact as to whether she suffers from a disability and whether she

was subjected to an adverse employment action because of her alleged disability.

See Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999)

(discussing the elements of a prima facie case of discrimination under the ADA);

see also Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (“Because

[Plaintiff] failed to present any evidence in opposition to Appellees’ motion for

summary judgment, she has failed to demonstrate that there are any genuine issues

of material facts in dispute.”).

      The district court properly granted summary judgment on Brown-Younger’s

FLSA claim because Brown-Younger failed to raise a genuine dispute of material

fact as to whether she was denied overtime pay to which she was entitled. See 29

U.S.C. § 207(a)(1) (requiring covered employers to pay employees one and one-

half wages for hours exceeding 40 hours in a work week); Bias, 508 F.3d at 1219.




                                          2                                    11-17299
      Brown-Younger’s remaining contentions that the grant of summary

judgment deprived her of her right to a jury trial, that the Nevada Department of

the Labor Commissioner ordered Precision Opinion to pay Brown-Younger for

overtime wages and penalties, and that Precision Opinion’s counsel engaged in

misconduct are unpersuasive.

      Brown-Younger’s request for an extension of time to submit paper copies of

her brief is denied as unnecessary because only Precision Opinion was ordered to

file the paper copies referenced in Brown-Younger’s request.

      Brown-Younger’s motion for a stay of proceedings is denied as moot.

      AFFIRMED.




                                          3                                   11-17299